Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 04/28/2022. Currently, claims 1-7 and 9-22 are pending in the application. Claims 8 has been cancelled and claims 13-22 have been withdrawn.


Claim Objections

Claim 2 is objected to because of the following informalities: Where it recites “the gate structure” in line 1 should be “the first gate structure”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Where it recites “the gate structure” in lines 2-3 should be “the first gate structure”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Where it recites “the gate structure” in lines 2-3 should be “the first gate structure”.  Appropriate correction is required.


Claim 11 is objected to because of the following informalities: Where it recites “the gate structure” in lines 1-2 should be “the first gate structure”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Where it recites “The system of claim 10 further comprising a second gate structure, the second gate structure” in lines 1-2 should be “The system of claim 10 further comprising the second gate structure”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sriram et al (US 20140361341 A1).

Regarding claim 1, Figure 2 of Sriram disclose a transistor comprising: 
a gallium nitride (GaN) layer (36, [0038]) above a substrate (32, [0035]); 
a first gate structure (46, [0043]) and a second gate (48) structure over the GaN layer; 
a source region (42, [0041]) on a first side of the first and second gate structures; 
a drain region (44, [0041]) on a second side of the first and second gate structures, the second side opposite the first side; and 
a drain field plate (56, [0044]) above the drain region wherein the drain field plate is not electrically coupled to the first gate structure or to the second gate structure or to the source region or to the drain region. 

Regarding claim 9, Figure 2 of Sriram discloses a system comprising: 
a board, the board including a processor and a communication chip ([0011] and[0066], MMICs includes a board with processor and communication chip), wherein one of the processor or the communications chip has a transistor (30) comprising:
a gallium nitride (GaN) layer (36, [0038])  over a substrate (32, [0035]);
a first gate structure (46) and a second gate (48) structure over the GaN layer; 
a source region (42, [0041]) on a first side of the first and second gate structures; 
a drain region (44, [0041]) on a second side of the first and second gate structures; and 
a drain field plate (56, [0044]) above the drain region, where the drain field plate is not electrically coupled to the first gate structure or to the second gate structure or to the source region or to the drain region. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over Bahat-Treidel et al (US 20110221011 A1) in view of in view of JEON et al (US 20140151747 A1).

Regarding claim 1, Figure 1 of Bhahat-Treidel discloses a transistor comprising: 
a gallium nitride (GaN) layer (24, please see Figure 5 for GaN, [0034]) above a substrate (20); 
a gate structure (32+34) over the GaN layer; 
a source region (region below 30 in 26, [0034]) on a first side of the gate structure; 
a drain region (region below 28 in 26, [0034]) on a second side of the gate structure, the second side opposite the first side; and 
a drain field plate (50, 52, 54, 56 or 58, [0037]) above the drain region wherein the drain field plate is not electrically coupled to the gate structure or to the source region or to the drain region.

Bhahat-Treidel does not teach a second gate structure over the GaN layer, wherein the source region on the first side of the first and second gate structures, and the drain region on the second side of the first and second gate structures, the second side opposite the first side; and the drain field plate above the drain region wherein the drain field plate is not electrically coupled to the first gate structure or to the second gate structure or to the source region or to the drain region.

However, JEON is a pertinent art which teaches a high electron mobility transistor which includes a first gate electrode in the gate electrode receiving part and between the source electrode and the drain electrode and at least one second gate electrode spaced apart from the first gate electrode and in the gate receiving part, the at least one second gate electrode between the source electrode and the first gate electrode. Figures 1-3 of JEON teach such a transistor wherein a second gate 121 is used in order to fabricate a high electron mobility transistor having a normally-off characteristic and an increased threshold voltage ([0009] and [0056]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the transistor of Bhahat-Treidel with a second gate structure over the GaN layer, wherein the source region on the first side of the first and second gate structures, and the drain region on the second side of the first and second gate structures, the second side opposite the first side; and the drain field plate above the drain region wherein the drain field plate is not electrically coupled to the first gate structure or to the second gate structure or to the source region or to the drain region according to the teaching of JEON in order to form a normally-off characteristic and an increased threshold voltage ([0009] and [0056] of JEON).

Regarding claims 2 and 3, Figure 1 of Bhahat-Treidel in view of JEON do not teach that the transistor of claim 1 wherein a voltage applied to the drain field plate is different from a gate voltage applied to the first gate structure and is different than ground potential (Vss).  Or
The transistor of claim 1 wherein a voltage applied to the drain field plate is ground potential (Vss).  

However, the above limitation does not distinguish the present invention over the prior art of Bahat-Treidel in view of JEON who teaches the structure which is capable of performing the intended use as claimed. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 4, Figure 1 of Bhahat-Treidel in view of JEON that the transistor of claim 1 wherein the drain field plate (50, 52, 54, 56 or 58, [0037]) has a top surface, wherein the top surface of the drain field plate is substantially coplanar with a top surface of the first gate structure (32+34).  

Regarding claim 5, Figure 1 of Bhahat-Treidel in view of JEON do not teach that the transistor of claim 1 wherein each of the first gate structure and the second gate structure has a T gate structure.  

However, Figure 1 of Bhahat-Treidel teaches that the first gate (32+34) is a T gate structure. 
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the first gate structure and the second gate structure has a T gate structure in order to have symmetrical gate structure with ease of fabrication process and cost.

Regarding claim 6, Figure 1 of Bhahat-Treidel in view of JEON teach that the transistor of claim 1 further comprising: a drain metal contact (28, [0034], Figure 1 of Bhahat-Treidel ) wherein the drain field plate (50, 52, 54, 56 or 58, [0037]) is located laterally between the drain metal contact and the first and second gate structures (Figures 1-3 of JEON teaches two gates).  

Regarding claim 7, Figure 1 of Bhahat-Treidel in view of JEON discloses that the transistor of claim 1 further comprising a first spacer (left portion of dielectric layer 36+38, [0036] and [0039])  on a source side of the first gate structure and a second spacer (right portion of dielectric layer 36+38)  on the drain side of the first gate structure.  




Claims 9-12 are rejected under 35 U.S.C. 103 as being obvious over Bahat-Treidel et al (US 20110221011 A1) in view of in view of JEON et al (US 20140151747 A1) and DASGUPTA (US 20140091308 A1).

Regarding claim 9, Figure 1 of Bhahat-Treidel system comprising: 
a transistor comprising:
a gallium nitride (GaN) layer (24, please see Figure 5 for GaN, [0034]) over a substrate (20);
a first gate structure (32+34, [0037]) over the GaN layer; 
a source region (region under 30, [0034]) on a first side of the first gate structure; 
a drain region (region under 28, [0034]) on a second side of the first gate structure; and 
a drain field plate (50, 52, 54, 56 or 58, [0037]) above the drain region, where the drain field plate is not electrically coupled to the first gate structure or to the source region or to the drain region. 

Bhahat-Treidel does not teach a second gate structure over the GaN layer, wherein the source region on the first side of the first and second gate structures, and the drain region on the second side of the first and second gate structures, the second side opposite the first side; and the drain field plate above the drain region wherein the drain field plate is not electrically coupled to the first gate structure or to the second gate structure or to the source region or to the drain region.

However, JEON is a pertinent art which teaches a high electron mobility transistor which includes a first gate electrode in the gate electrode receiving part and between the source electrode and the drain electrode and at least one second gate electrode spaced apart from the first gate electrode and in the gate receiving part, the at least one second gate electrode between the source electrode and the first gate electrode. Figures 1-3 of JEON teach such a transistor wherein a second gate 121 is used in order to fabricate a high electron mobility transistor having a normally-off characteristic and an increased threshold voltage ([0009] and [0056]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the transistor of Bhahat-Treidel with a second gate structure over the GaN layer, wherein the source region on the first side of the first and second gate structures, and the drain region on the second side of the first and second gate structures, the second side opposite the first side; and the drain field plate above the drain region wherein the drain field plate is not electrically coupled to the first gate structure or to the second gate structure or to the source region or to the drain region according to the teaching of JEON in order to form a normally-off characteristic and an increased threshold voltage ([0009] and [0056] of JEON).

Bhahat-Treidel in view of JEON does not explicitly teach a board, wherein the board including a processor and a communication chip, wherein one of the processor or the communications chip has the transistor (10, Figure 1 of Bhahat-Treidel in view of JEON).

However, DASGUPTA is a pertinent art which teaches a high electron mobility transistors (HEMT) that is mounted on a board (1002, [0046]), wherein the board including a processor (730, [0041]) and a communication chip (1006, [0045]), wherein one of the processor or the communications chip has the HEMT transistor in a method of forming a mobile computing device.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a board, wherein the board including a processor and a communication chip, wherein one of the processor or the communications chip has the transistor (10, Figure 1 of Bhahat-Treidel in view of JEON) according to the teaching of DASGUPTA in order to fabricate a mobile computing device with high electron mobility transistors ([0048] of DASGUPTA).

Regarding claim 10,  Figure 1 of Bhahat-Treidel in view of JEON and DASGUPTA teach that the system of claim 9, wherein the drain field plate (50, 52, 54, 56 or 58, [0037]) has a top surface, wherein the top surface of the drain field plate is substantially coplanar with a top surface of the first gate structure (32+34).

Regarding claim 11, Figure 1 of Bhahat-Treidel in view of JEON and DASGUPTA teach that the system of claim 10 further comprising a first spacer (left portion of dielectric layer 36+38, [0036] and [0039]) on a source side of the first gate structure and a second spacer (right portion of dielectric layer 36+38, [0036] and [0039]) on a drain side of the first gate structure.  

Regarding claim 12, Figure 1 of Bhahat-Treidel in view of JEON and DASGUPTA teach that the system of claim 10 wherein the second gate structure over the GaN layer and between the gate structure and the drain field plate (please see Figure 1-3 of JEON for second gate structure).

Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1 and 9, filed on 04/28/2022 as recited in pages 7-10, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813